UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7587


MIN HU,

                                             Petitioner - Appellee,

          versus


JOHN ASHCROFT, Attorney General, Department of
Justice; DOUGLAS C. DEVENYNS, Warden, Wicomico
County Detention Center,

                                          Respondents - Appellants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-981-CCB)


Submitted:   February 19, 2004            Decided:   March 26, 2004


Before WILKINS, Chief Judge, MICHAEL, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed, vacated, and remanded by unpublished per curiam opinion.


Robert D. McCallum, Jr., Assistant Attorney General, Civil
Division, Emily Anne Radford, Assistant Director, Michele Y. F.
Sarko, Attorney, Office of Immigration Litigation, Civil Division,
UNITED STATES JUSTICE DEPARTMENT, Washington, D.C., for Appellants.
Thomas A. Elliot, Fabienne Chatain, ELLIOT & MAYOCK, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:


           This case concerns the Government’s* continuing authority

to   detain    Min   Hu    without   a      bond    hearing   pursuant   to

8 U.S.C.A. § 1226 (West 1999), which governs the detention of an

alien “pending a decision on whether the alien is to be removed

from the United States.”     The Government appeals a district court

order    holding   that   such   detention    was    unconstitutional    and

directing the Government to provide Hu with a bond hearing before

an immigration judge.       Because the parties agree, in light of

recent events, that this case and appeal are moot, we dismiss the

appeal, vacate the district court order, and remand to the district

court with instructions to dismiss the case.            See Arizonans for

Official English v. Arizona, 520 U.S. 43, 80 (1997).          In so doing,

we take no position on the merits of the Government’s appeal.


                                         DISMISSED, VACATED, AND REMANDED




     *
          Hu filed a petition for habeas corpus in which he named
as Respondents the United States Immigration and Naturalization
Service (“INS”), United States Attorney General John Ashcroft, INS
Commissioner James W. Ziglar, District Director Louis D. Crocetti,
Jr., of the Baltimore District of the INS, and Warden Douglas C.
Devenyns of the Wicomico County Detention Center.     We refer to
Respondents as “the Government.”

                                     2